DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.  
Claims 1-11 are pending.  
Claims 1-11 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsugawa (Pub. No.: US 20130188648 A1) in view of Barrass (Pub. No.: US 20150124610 A1), hereafter respectively referred to as Nakatsugawa and Barrass.  
	In regard to Claim 1, Nakatsugawa teaches A first wireless communication apparatus comprising: a controller configured to: perform numbering of multiple pieces of data (packets and control messages of the data flows, Para. 4) and control to transmit the multiple pieces of data that are numbered (The data transfer apparatus 110 receives data flows. The data transfer apparatus 110 has a function of an order adding unit which adds order information representing an order of packets to the packets of the received data flows.  Para. 47, FIG. 1A), to a second wireless communication apparatus (data transfer apparatus 140, Para. 46, 52, FIG. 1A).  
Nakatsugawa teaches to structure, when specific data (buffer controller 330 selects a packet, Para. 115—116, FIGS. 1A, 3, 8) among the multiple pieces of data (packets which are stored in the buffer 320, Para. 115, FIGS. 1A, 3, 8) is discarded (When the usage amount of the buffer 320 exceeds the threshold value (S803: Yes), the buffer controller 330 selects a packet of a discarding target from among packets which are stored in the buffer 320 other than a beginning packet (S804).  Then the buffer controller 330 extracts an SN of the packet selected in S804 (S805). Subsequently, the buffer controller 330 discards the packet selected in S804 from the buffer 320 (S806).  Para. 115—116, FIGS. 1A, 3, 8), a data unit (discarding information adding unit 340 selects a notification packet, Para. 116, FIGS. 3, 8) including discarding notification information indicating that the specific data have been discarded (discarding information adding unit 340 adds the discarding information including the SN extracted in S805 to the notification packet selected in S807 (S808), Para. 116, FIGS. 3, 8).  
Nakatsugawa teaches a transmitter configured to transmit the data unit, to a second communication apparatus (the line IF unit 350 transmits the packet read in S902 (S903), Para. 120—121, FIGS. 1A, 3, 8, 9).  
	Nakatsugawa fails to teach to structure a data unit including the multiple pieces of data subsequent to the discarding without renumbering, and to transmit the data unit.  
	Barrass teaches to structure a data unit (reassemble the original frame at 316 from the plurality of fragments, Para. 27, FIG. 3) including the multiple pieces of data (At 302, (fragment of a frame) is received at a network node, Para. 25, FIG. 3.  At 312, the network node can receive a subsequent fragment, Para. 27, FIG. 3) subsequent to the discarding without renumbering (if the start code indicates that the frame is not a first fragment (e.g., code "01"), the network node can discard the fragment at 318, Para. 26, FIG. 3) [the examiner notes that no type of renumbering in performed with respect to discarding a fragment].  
Barrass teaches to transmit the data unit (the network node can process the frame at 310.  The network node can forward the frame to its next hop.  Para. 25, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barrass with the teachings of Nakatsugawa since Barrass provides a technique for discarding data based on sequence codes, which can be introduced into the system of Nakatsugawa to permit certain unneeded packets to be discarded when their order information indicates that such packets cannot be properly utilized.  


In regard to Claim 3, Nakatsugawa teaches A second wireless communication apparatus comprising: a receiver configured to receive a data from a first wireless communication apparatus (data transfer apparatus 110, Para. 46, 52, FIG. 1A), in a case where, among multiple pieces of data (packets which are stored in the buffer 320, Para. 115, FIGS. 1A, 3, 8), specific data is discarded after numbering the multiple pieces of data and before transmission of the multiple pieces of data (When the usage amount of the buffer 320 exceeds the threshold value (S803: Yes), the buffer controller 330 selects a packet of a discarding target from among packets which are stored in the buffer 320 other than a beginning packet (S804).  Then the buffer controller 330 extracts an SN of the packet selected in S804 (S805). Subsequently, the buffer controller 330 discards the packet selected in S804 from the buffer 320 (S806).  Para. 115—116, FIGS. 1A, 3, 8).  
Nakatsugawa teaches the data including discarding notification information indicating that the specific data have been discarded (discarding information adding unit 340 adds the discarding information including the SN extracted in S805 to the notification packet selected in S807 (S808), Para. 116, FIGS. 3, 8).  
Nakatsugawa teaches a controller configured to perform rearranging processing on the multiple pieces of data that are received in the data (In S1010, when the extracted SN is not the same as the reception waiting SN (S1010: No), it is determined that a skip has occurred between the extracted SN and the reception waiting SN. In this case, the sorting unit 540 stores an SN between the extracted SN and the reception waiting SN as another reception waiting SN in the memory of the data transfer apparatus 140 so as to wait a packet having an SN which has been skipped (S1011).  Para. 130, FIGS. 5, 10), based on the numbering (sorting unit 540 determines whether the SN extracted in S1005 is the same as an expected SN (S1006), Para. 125, FIGS. 5, 10).  
Nakatsugawa fails to teach a data unit, and the data unit including multiple pieces of data that are numbered subsequent to the discarding without renumbering. 
Barrass teaches a data unit (the network node can process the frame at 310.  The network node can forward the frame to its next hop.  Para. 25, FIG. 3).  
Barrass teaches the data unit including multiple pieces of data (At 302, (fragment of a frame) is received at a network node, Para. 25, FIG. 3.  At 312, the network node can receive a subsequent fragment, Para. 27, FIG. 3) that are (if the start code indicates that the frame is not a first fragment (e.g., code "01"), the network node can discard the fragment at 318, Para. 26, FIG. 3) [the examiner notes that no type of renumbering in performed with respect to discarding a fragment]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barrass with the teachings of Nakatsugawa since Barrass provides a technique for discarding data based on sequence codes, which can be introduced into the system of Nakatsugawa to permit certain unneeded packets to be discarded when their order information indicates that such packets cannot be properly utilized.  


In regard to Claim 4, Nakatsugawa teaches, wherein the controller is further configured to perform the rearranging processing with the specific data as being discarded (sorting unit 540 stores the packet received in S1001 in an end of the waiting buffer 550 (S1014), Para. 131, FIGS. 5, 10.  The sorting unit 540 reads a packet stored in the waiting buffer 550 (S1104), Para. 138, FIG. 5, 11.  Then the sorting unit 540 stores the packet read in S1104 in the end of the output buffer 560 (S1105), Para. 138, FIG. 5, 11), based on the discarding notification information (sorting unit 540 extracts an SN of the packet received in S1001 (S1005), Para. 125, FIGS. 5, 10.  In S1010, when the extracted SN is not the same as the reception waiting SN (S1010: No), it is determined that a skip has occurred between the extracted SN and the reception waiting SN, Para. 130, FIGS. 5, 10).  


In regard to Claim 6, Nakatsugawa teaches A wireless communication system comprising: a first wireless communication apparatus; and a second wireless communication apparatus, wherein the first wireless communication apparatus is configured to: perform numbering of multiple pieces of data (packets and control messages of the data flows, Para. 4) and transmit the multiple pieces of data that are numbered (The data transfer apparatus 110 receives data flows. The data transfer apparatus 110 has a function of an order adding unit which adds order information representing an order of packets to the packets of the received data flows.  Para. 47, FIG. 1A) to the second wireless communication apparatus (data transfer apparatus 140, Para. 46, 52, FIG. 1A).  
Nakatsugawa teaches structure, when specific data among the multiple pieces of data (packets which are stored in the buffer 320, Para. 115, FIGS. 1A, 3, 8) is discarded after the numbering and before the transmission (When the usage amount of the buffer 320 exceeds the threshold value (S803: Yes), the buffer controller 330 selects a packet of a discarding target from among packets which are stored in the buffer 320 other than a beginning packet (S804).  Then the buffer controller 330 extracts an SN of the packet selected in S804 (S805). Subsequently, the buffer controller 330 discards the packet selected in S804 from the buffer 320 (S806).  Para. 115—116, FIGS. 1A, 3, 8), a data unit (discarding information adding unit 340 selects a notification packet, Para. 116, FIGS. 3, 8) including discarding notification information indicating that the specific data have been discarded (discarding information adding unit 340 adds the discarding information including the SN extracted in S805 to the notification packet selected in S807 (S808), Para. 116, FIGS. 3, 8).  
Nakatsugawa teaches transmit the data, to the second wireless communication apparatus (the line IF unit 350 transmits the packet read in S902 (S903), Para. 120—121, FIGS. 1A, 3, 8, 9).  
Nakatsugawa fails to teach to structure a data unit including the multiple pieces of data subsequent to the discarding without renumbering, and to transmit the data unit.  
Barrass teaches to structure a data unit (reassemble the original frame at 316 from the plurality of fragments, Para. 27, FIG. 3) including the multiple pieces of data (At 302, (fragment of a frame) is received at a network node, Para. 25, FIG. 3.  At 312, the network node can receive a subsequent fragment, Para. 27, FIG. 3) subsequent to the discarding without renumbering (if the start code indicates that the frame is not a first fragment (e.g., code "01"), the network node can discard the fragment at 318, Para. 26, FIG. 3) [the examiner notes that no type of renumbering in performed with respect to discarding a fragment].  
Barrass teaches to transmit the data unit (the network node can process the frame at 310.  The network node can forward the frame to its next hop.  Para. 25, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barrass with the teachings of Nakatsugawa since Barrass provides a technique for discarding data based on sequence codes, which can be introduced into the system of Nakatsugawa to .  


Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsugawa in view of Uchino et al. (Pub. No.: US 20170303170 A1), hereafter referred to as Uchino.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Nakatsugawa teaches the transmitter.  
Nakatsugawa fails to teach, wherein the transmitter is further configured to transmit the multiple pieces of data subsequent to the discarding to the second wireless communication apparatus in a state where a missing number occurs as a result of the numbering that depends on the discarding.  
Uchino teaches, wherein the transmitter is further configured to transmit the multiple pieces of data subsequent to the discarding to the second wireless communication apparatus in a state where a missing number occurs as a result of the numbering that depends on the discarding (transmission and reception unit 210 communicates with the user equipment 100, Para. 70, FIGS. 6, 14.  Upon detecting a missing sequence number for uplink data packets received after the uplink reordering timer has expired or stopped, the PDCP layer processing unit 230 determines that the uplink data packet corresponding to the missing sequence number has been discarded in the user equipment 100, Para. 76, FIGS. 6, 14).  


	In regard to Claim 5, as presented in the rejection of Claim 3, Nakatsugawa teaches the receiver.  
Nakatsugawa fails to teach, wherein the receiver is further configured to receive the multiple pieces of data subsequent to the discarding, from the first wireless communication apparatus in a state where a missing number occurs as a result of the numbering that depends on the discarding.  
Uchino teaches, wherein the receiver is further configured to receive the multiple pieces of data subsequent to the discarding, from the first wireless communication apparatus in a state where a missing number occurs as a result of the numbering that depends on the discarding (transmission and reception unit 210 communicates with the user equipment 100, Para. 70, FIGS. 6, 14.  Upon detecting a missing sequence number for uplink data packets received after the uplink reordering timer has expired or stopped, the PDCP layer processing unit 230 determines that the uplink data packet corresponding to the missing sequence number has been discarded in the user equipment 100, Para. 76, FIGS. 6, 14).  
.  


Claim 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsugawa in view of Kim et al. (Pub. No.: US 20130070682 A1), hereafter referred to as Kim.  
	In regard to Claim 7, as presented in the rejection of Claim 1, Nakatsugawa teaches the controller.  
Nakatsugawa fails to teach, wherein the controller performs numbering of the multiple pieces of data correspond to a plurality of protocol layers or sublayers, and performs a first processing in a case where, among the multiple pieces of data, a specific data set in at least one protocol layer or sublayer is discarded after the numbering and before transmitting the multiple pieces of data.  
	Kim teaches, wherein the controller performs numbering of the multiple pieces of data correspond to a plurality of protocol layers or sublayers, and performs a first processing in a case where, among the multiple pieces of data, a specific data set in at least one protocol layer or sublayer is discarded after the numbering and before transmitting the multiple pieces of data (For the purpose of RLC PDU assembly, a segment MAC Control Element (seg MAC CE) 625 is added to the head of the segmented RLC PDU 605. The seg MAC CE 625 includes s Sequence number (SN) 630.  Para. 62, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Nakatsugawa since Kim provides a technique for processing packet through protocol layers, which can be introduced into the system of Nakatsugawa to ensure proper data formats are utilized for reliable communications of data across a network.  

In regard to Claim 8, as presented in the rejection of Claim 1, Nakatsugawa teaches the first wireless communication apparatus.  
Nakatsugawa fails to teach, wherein the discarding notification information is included in a Medium Access Control (MAC) Control Element (CE).  
	Kim teaches, wherein the discarding notification information is included in a Medium Access Control (MAC) Control Element (CE) (For the purpose of RLC PDU assembly, a segment MAC Control Element (seg MAC CE) 625 is added to the head of the segmented RLC PDU 605, Para. 62, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Nakatsugawa since Kim provides a technique for processing packet through protocol layers, which can be introduced into the system of Nakatsugawa to ensure proper data formats are utilized for reliable communications of data across a network.  

In regard to Claim 9, as presented in the rejection of Claim 1, Nakatsugawa teaches the first wireless communication apparatus.  
Nakatsugawa fails to teach, wherein the plurality of protocol layers or sublayers include is at least one of: a Packet Data Convergence Protocol (PDCP) layer; a Radio Link Control (RLC) layer; and a Medium Access Control (MAC) layer.  
	Kim teaches, wherein the plurality of protocol layers or sublayers include is at least one of: a Packet Data Convergence Protocol (PDCP) layer; a Radio Link Control (RLC) layer; and a Medium Access Control (MAC) layer (The PDCP layer performs head compression 310, ciphering 315, and PDCP header insertion 320 to generate a PDCP Packet Data Unit (PDU). The PDCP PDU is delivered to the RLC layer. The PDCP PDU is equal to the RLC SDU 325, and the RLC PDU is generated by segmenting or assembling the RLC SDU 335.  Para. 48-49, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Nakatsugawa since Kim provides a technique for processing packet through protocol layers, which can be introduced into the system of Nakatsugawa to ensure proper data formats are utilized for reliable communications of data across a network.  

In regard to Claim 10, as presented in the rejection of Claim 1, Nakatsugawa teaches the first wireless communication apparatus.  
Nakatsugawa fails to teach, wherein the multiple pieces of data corresponding to each of the plurality of protocol layers or sublayers are structured as at least one of a 
	Kim teaches, wherein the multiple pieces of data corresponding to each of the plurality of protocol layers or sublayers are structured as at least one of a protocol data unit (PDU) and a service data unit (SDU) according to a hierarchy of each of the plurality of protocol layers or sublaye (The PDCP layer performs head compression 310, ciphering 315, and PDCP header insertion 320 to generate a PDCP Packet Data Unit (PDU). The PDCP PDU is delivered to the RLC layer. The PDCP PDU is equal to the RLC SDU 325, and the RLC PDU is generated by segmenting or assembling the RLC SDU 335.  Para. 48-49, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Nakatsugawa since Kim provides a technique for processing packet through protocol layers, which can be introduced into the system of Nakatsugawa to ensure proper data formats are utilized for reliable communications of data across a network.  

In regard to Claim 11, as presented in the rejection of Claim 1, Nakatsugawa teaches the controller.  
Nakatsugawa fails to teach the first processing configured to generate the discarding notification information.  
	Kim teaches the first processing configured to generate the discarding notification information (The MAC layers 425 and 430 requests the RLC layer 420 for the size of the packet to be delivered to the MAC layers 425 and 430 to fit for generating the MAC PDU in consideration of the channel condition. The packets received from the PDCP layer 415 are segmented or assembled according to the packet size and then delivered to the MAC layers 425 and 430.  Para. 54, FIGS. 4, 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Nakatsugawa since Kim provides a technique for processing packet through protocol layers, which can be introduced into the system of Nakatsugawa to ensure proper data formats are utilized for reliable communications of data across a network.  


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103  
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive.  Page 7 of the Remarks presents the argument that Barrass, however, does not disclose or suggest discarding a specific data (a part of the multiple pieces of data) and structuring a data unit including the multiple pieces of data subsequent to the discarding without renumbering and discarding notification information indicating that the specific data (a part of the multiple pieces of data) has been discarded.  This argument is not persuasive.  Nakatsugawa teaches selecting a notification packet that is then added with discarding information, which includes a Sequence Number (SN) of a discarded packet, and this is substantively the structure a data unit including discarding notification information indicating that the specific data have been discarded of Claim 1.  
Nakatsugawa also teaches discarding a packet after adding order information to a data flow of packets when preparing the packets for transmission, and this is substantively the same as specific data among the multiple pieces of data is discarded after the numbering and before the transmission of Claim 1.  
As a result, Nakatsugawa teaches selecting, when a packet is discarded after adding order information to a data flow of packets when preparing packets for transmission, a notification packet with added discarding information that includes a Sequence Number (SN) of the discarded packet, and this is substantively the same as to structure, when specific data among the multiple pieces of data is discarded after the numbering and before the transmission, a data unit including discarding notification information indicating that the specific data have been discarded of Claim 1.  
Barrass teaches a process to reassemble an original frame at 316 of FIG. 3 from a plurality of fragments, where the frame reassembly can be performed after a step to discard a fragment at 318 of FIG. 3 and where none of any type of renumbering is performed anywhere in the process flow of FIG. 3, and this is substantively the same as to structure a data unit including the multiple pieces of data subsequent to the discarding without renumbering of Claim 1.  



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  

1-10-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477